ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Johnny R. Hayes, appealed the summary denial of his petition for post-conviction relief under Rule 32, A.R.Crim.P. We remanded this cause with instructions that the trial court hold an evidentiary hearing on the appellant’s allegations of ineffective assistance of counsel and then file with this court its written findings of fact concerning each material allegation of ineffective assistance of counsel raised in the petition. 616 So.2d 367. Rule 32.9(d), A.R.Crim.P. The trial court has complied with our directions.
The appellant alleged in his petition that his trial counsel advised him to plead guilty. He also contended that he was not told the maximum sentence he could receive by pleading guilty based on the fact that he was charged in a three-count indictment. After the hearing on his petition; at which conflicting evidence was presented, the trial court found that the appellant had not been coerced to plead guilty and that his guilty plea was voluntary. The evidence showed that, before pleading guilty, the appellant had signed an “Ireland” form and had been informed of the correct sentence he could receive by pleading guilty. The Ireland form also contained the statement that the appellant was satisfied with his trial counsel. The trial court correctly denied the appellant’s petition.
AFFIRMED.
All the Judges concur.